                                                              Case 2:21-cv-00581-JCM-VCF Document 15 Filed 05/21/21 Page 1 of 2




                                                         1 H1 LAW GROUP
                                                           Jill Garcia, NV Bar No. 7805
                                                         2 jill@h1lawgroup.com
                                                           701 N. Green Valley Parkway, Suite 200
                                                         3 Henderson, NV 89074
                                                           Phone 702-608-3720
                                                         4 Fax     702-703-1063

                                                         5 Attorneys for Plaintiff

                                                         6

                                                         7                               UNITED STATES DISTRICT COURT

                                                         8                                FOR THE DISTRICT OF NEVADA

                                                         9 JENNIFER CAMPAGNA, an individual,
                                                                                                                 Case No. 2:21-cv-00581-JCM-VCF
               701 N. Green Valley Parkway, Suite 200




                                                        10                                Plaintiff,
                     Henderson, Nevada 89074




                                                        11         vs.
                         Tel: 702-608-3720
H1 LAW GROUP




                                                                                                                 STIPULATION AND ORDER TO EXTEND
                                                        12 ARROWEYE SOLUTIONS, INC., a Delaware                  TIME FILE RESPONSE IN OPPOSITION
                                                           corporation; GINA CIAMPAGLIO, an                      TO:
                                                        13 individual; MICA MOSELEY, an individual;              (1) DEFENDANT GINA CIAMPAGLIO’ S
                                                           DOES I through X, inclusive; and ROE                  MOTION TO DISMISS PLAINTIFF’S
                                                        14 BUSINESS ENTITIES, I through X, inclusive,            COMPLAINT; and
                                                                                                                 (2) DEFENDANT MICA MOSELEY’S
                                                        15                                Defendants.            MOTION TO DISMISS COMPLAINT; and
                                                                                                                 (3) DEFENDANT ARROWEYE
                                                        16                                                       SOLUTIONS, INC.’S MOTION TO
                                                                                                                 DISMISS
                                                        17
                                                                                                                 (First Request)
                                                        18

                                                        19         Plaintiff Jennifer Campagna (“Plaintiff”), by and through her attorney Jill Garcia of H1

                                                        20 Law Group, and Defendants Arroweye Solutions, Inc., Gina Ciampaglio and Mica Moseley

                                                        21 (“Defendants”), by and through their attorneys, Robert S. Larsen and Dione C. Wrenn of Gordon

                                                        22 Rees Scully Mansukhani, LLP, hereby stipulate and agree as follows:

                                                        23         1.      Defendants each filed a separate Motion to Dismiss Complaint on May 7, 2021

                                                        24 (“Motions”) (ECF Nos. 9, 10 and 12).

                                                        25         2.      The current deadline for Plaintiff to file her responses to said Motions is May 21,

                                                        26 2021.

                                                        27         3.      Plaintiff requests additional time to file her responses to said Motions up to and

                                                        28 including May 28, 2021.


                                                                                                             1
                                                              Case 2:21-cv-00581-JCM-VCF Document 15 Filed 05/21/21 Page 2 of 2




                                                         1          4.   Defendants do not oppose the requested extensions.

                                                         2          5.   Plaintiff will file her responses to said Motions on May 28, 2021.

                                                         3          6.   This is the first request for said extension and is not made for the purposes of

                                                         4 delay.

                                                         5

                                                         6 DATED this 20th day of May 2021.                    DATED this 20th day of May 2021.

                                                         7 H1 LAW GROUP                                        GORDON REED SCULLY MANSUKHANI

                                                         8
                                                           _/s/ Jill Garcia_             ___________           _/s/ Dione C. Wren           _____________
                                                         9 Jill Garcia, NV  Bar No. 7805                       Robert S. Larsen, NV Bar No. 7785
                                                           jill@h1lawgroup.com                                 Dione C. Wrenn, NV Bar No. 13285
               701 N. Green Valley Parkway, Suite 200




                                                        10 701 N. Green Valley Parkway, Suite 200              300 South 4th Street, Suite 1550
                                                           Henderson, NV 89074                                 Las Vegas, NV 89101
                     Henderson, Nevada 89074




                                                        11                                                     Attorneys for Defendants Arroweye
                         Tel: 702-608-3720
H1 LAW GROUP




                                                           Attorneys for Plaintiff                             Solutions, Inc., Gina Ciampaglio and Mica
                                                        12                                                     Moseley

                                                        13

                                                        14

                                                        15                                      IT IS SO ORDERED.

                                                        16
                                                                                                __________________________________________
                                                        17                                      UNITED STATES DISTRICT JUDGE
                                                        18
                                                                                                Dated: May 24, 2021
                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28


                                                                                                           2
